Citation Nr: 0412000	
Decision Date: 05/07/04    Archive Date: 05/14/04

DOCKET NO.  03-19 014	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for diabetes mellitus.

3.  Entitlement to service connection for declining eyesight 
as secondary to diabetes mellitus.

4.  Entitlement to nonservice-connected pension.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

L. M. Davis, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1972 to 
February 1975.  The veteran also served in the National 
Guard.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a November 2002 rating decision of the 
Columbia, South Carolina, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO denied service connection for 
diabetes mellitus and declining eyesight, denied entitlement 
to nonservice-connected pension, and denied the claim to 
reopen for service connection for bilateral hearing loss. 


REMAND

Records in the claims file indicated that the veteran served 
in the National Guard.  However, the records do not indicate 
the dates of active duty for training (ACDUTRA).  These dates 
are necessary in order to decide the veteran's claim.  
Accordingly, this case is hereby REMANDED for the following 
actions:

1.  Request the veteran's service records 
from the South Carolina National Guard, 
including records noting specific dates 
of ACDUTRA.

2.  The veteran is informed that he must 
submit the following evidence:
	Evidence showing a relationship 
between hearing loss, diabetes mellitus 
and eye disability and service; evidence 
of permanent and total disability; 
evidence of when hearing loss and 
diabetes mellitus were first identified; 
and a statement from his last employer as 
to the date the veteran last worked, the 
reason for leaving, and wages.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




